NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                          No. 17-1829
                          ___________

     TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC

                                v.

           PERMANENT EASEMENT FOR 2.59 ACRES,
         TEMPORARY EASEMENTS FOR 5.45 ACRES AND
        TEMPORARY ACCESS EASEMENT FOR 2.12 ACRES
     IN PINE GROVE TOWNSHIP, SCHUYLKILL COUNTY, PA,
    TAX PARCEL NUMBER 21-04-0016.000, 361 CHAPEL DRIVE,
PINE GROVE, PINE GROVE TOWNSHIP, SCHUYLKILL COUNTY, PA;
                      RYAN J. REGEC

                          Ryan J. Regec,
                                       Appellant
            ____________________________________

          On Appeal from the United States District Court
              for the Middle District of Pennsylvania
              (D.C. Civil Action No. 4-17-cv-00289)
           District Judge: Honorable Matthew W. Brann
           ____________________________________

          Submitted Pursuant to Third Circuit LAR 34.1(a)
                       September 11, 2017

     Before: SHWARTZ, COWEN and FUENTES, Circuit Judges

                (Opinion filed: September 12, 2017)
                           ___________
                                        OPINION*
                                       ___________

PER CURIAM

       Ryan J. Regec appeals the District Court’s order granting Appellee

Transcontinental Gas Pipe Line Company’s motion for partial summary judgment and

request for a preliminary injunction. For the reasons below, we will affirm the District

Court’s order as to the preliminary injunction.

       The procedural and factual history of this case are well known to the parties, set

forth in the District Court’s opinion, and need not be discussed at length. Briefly, in

February 2017, the Federal Energy Regulatory Commission (FERC) granted Appellee a

certificate of public convenience and necessity (certificate), authorizing it to construct a

natural gas pipeline. In order to build the pipeline, Appellee requires rights of way on a

piece of property Regec owns. The certificate was issued after a lengthy administrative

review process which included notice to property owners affected and an opportunity to

respond. Regec did not participate in the administrative proceedings.

        After Regec and Appellee could not agree on the compensation to be paid for the

needed property interests, Appellee filed a complaint in condemnation for temporary and

permanent easements against Regec and his land. Appellee moved for partial summary

judgment, seeking condemnation of the rights of way and leaving the issue of just



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
compensation for later litigation. It also filed a motion for a preliminary injunction for

immediate possession of the rights of way. After a hearing at which Regec was

represented by counsel, the District Court granted both motions, giving Appellee

possession of the rights of way at issue. Regec filed a pro se notice of appeal.

       The District Court had jurisdiction pursuant to 15 U.S.C. § 717f(h), which

provides for jurisdiction in the District Court for eminent domain actions under the

Natural Gas Act. We have jurisdiction over the grant of the preliminary injunction

pursuant to 28 U.S.C. § 1292(a)(1). The grant of partial summary judgment, however, is

not before us as the order did not end the litigation as to all claims and all parties. See

Andrews v. United States, 373 U.S. 334, 340 (1963). Nor was the order certified by the

District Court pursuant to Fed. R. Civ. P. 54(b), which provides that the District Court

may direct entry of judgment as to fewer than all claims if it “expressly determines that

there is no just reason for delay.” Fed. R. Civ. P. 54(b).1

       We review the denial of a motion for a preliminary injunction for an abuse of

discretion but review the District Court’s underlying legal conclusions de novo. Brown


1
  By its citation of Operating Sys. Support, Inc. v. Wang Labs., Inc., 52 F. App’x 160,
164-65 (3d Cir. 2002), Appellee appears to argue that we should assert pendent appellate
jurisdiction over the District Court’s grant of partial summary judgment. “Pendent
appellate jurisdiction exists where an appealable issue is so inextricably intertwined with
a nonappealable issue that one cannot resolve the former without addressing the latter.”
Griswold v. Coventry First LLC, 762 F.3d 264, 269 (3d Cir. 2014). The doctrine of
pendent appellate jurisdiction is narrow and should be used sparingly. See id. We
decline to assert pendent appellate jurisdiction to review the District Court’s ruling on the
merits here. If he chooses, Regec may appeal the grant of partial summary judgment
when the District Court issues its final order resolving all claims.
                                              3
v. City of Pittsburgh, 586 F.3d 263, 268 (3d Cir. 2009). To obtain injunctive relief, a

party must show a likelihood of success on the merits, irreparable harm if the injunction

is not granted, that relief will not cause greater harm to the nonmoving party, and that

relief is in the public interest. Miller v. Mitchell, 598 F.3d 139, 147 (3d Cir. 2010).

       Likelihood of success on the merits

       In order to bring suit in federal court under the Natural Gas Act, the plaintiff must

have been granted a certificate by the FERC, it must have been unable to acquire the

rights of way by a contract with the property owner, and the value of the property interest

as claimed by the owner must be more than $3000. 15 U.S.C. § 717f(h). Regec does not

dispute any of these elements. The Act provides that if the holder of a certificate is

unable to acquire the needed rights of ways by contract with the landowner, it may

automatically acquire the rights of way through eminent domain in a United States

District Court. See 15 U.S.C. § 717f(h); Columbia Gas Transmission, LLC v. 1.01

Acres, 768 F.3d 300, 304 (3d Cir. 2014). The only remaining issue to be decided by the

District Court is the compensation the landowner receives in return for the condemnation.

Columbia Gas Transmission, LLC, 768 F.3d at 304. As Appellee fulfilled the

requirements under § 717f(h) for taking the property interests by eminent domain, it has

demonstrated a likelihood of success on the merits of its condemnation claim.

       While Regec claims that several statutes and rules relied on by the District Court

violated the United States and Pennsylvania constitutions, the argument underlying these

claims is that the condemnation of his property interests violated his constitutional right
                                              4
to due process. However, Regec received notice that Appellee was seeking a certificate

that included necessary rights of way on his property. He had the opportunity to

comment on and intervene in the administrative process before the FERC. He did not do

so. Because he received notice and the opportunity to respond in the FERC proceedings

and will have the opportunity to litigate just compensation in the District Court, Regec

has received the process he was due. See Williamson Cty. Reg’l Planning Comm’n v.

Hamilton Bank of Johnson City, 473 U.S. 172, 194 (1985) (“The Fifth Amendment does

not proscribe the taking of property; it proscribes taking without just compensation. Nor

does the Fifth Amendment require that just compensation be paid in advance of, or

contemporaneously with, the taking; all that is required is that a ‘reasonable, certain and

adequate provision for obtaining compensation’ exist at the time of the taking.”) (internal

citation omitted); Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)

(fundamental requirements of due process are notice and opportunity to be heard);

Elterich v. City of Sea Isle City, 477 F.2d 289, 290 (3d Cir. 1973) (exercise of eminent

domain power does not violate due process). Regec’s arguments do not undermine

Appellee’s likelihood of success on the merits.

       Regec argues that Appellee’s taking of his property goes beyond the reach of the

FERC certificate because the permanent right of way for the pipeline will cut off his

access to part of the property not covered by the certificate. Regec also claims that the

taking of the property constitutes an unreasonable seizure in violation of the Fourth

Amendment because he will be unable to access the property. However, as noted by the
                                             5
District Court, the impact of the taking on the rest of his property is an issue for the

determination of just compensation. Moreover, we note that Appellee explained at the

hearing in the District Court the measures it takes to assure that a landowner has access to

his property during construction. Tr. 3/23/17 at 25-26.

       Because Appellee demonstrated success on the merits of its condemnation claim,

this factor weighed heavily in favor of the injunction. See also In re Revel AC, Inc., 802

F.3d 558, 568 (3d Cir. 2015) (when considering motions to stay, the most important

factor is whether the petitioner has made a strong showing of the likelihood of success on

the merits).

       Irreparable Harm

       To support its need for immediate possession of the rights of way, Appellee set

forth in the District Court the significant monetary and contractual harms it would suffer

if the extensive, complicated construction of the pipeline were to be delayed.2 Regec

complains that he was not given discovery to determine the veracity of testimony given

by Appellee’s witnesses at the hearing. However, he does not point to any statements

that he believes were inaccurate. He also contends that the injunction is premature as

Appellee needs to complete several field surveys and conditions before construction

begins. But Appellee requires the right to access the property at issue in order to


2
 Appellee asserted that unless it was given immediate possession, it would lose $500,000
per month, and revenues of $33 million per month would be delayed. Delay in
possession would also cause Appellee to breach contracts with subcontractors and
vendors. Appellee’s brief at 29.
                                             6
complete those field surveys. While generally a harm that can be remedied by monetary

relief is not considered irreparable, a financial loss may be irreparable if the expenditures

cannot be recouped. See Philip Morris USA Inc. v. Scott, 131 S. Ct. 1, 4 (2010) (Scalia,

J.) (in chambers). We believe such is the case here. The monetary harm the Appellee

would have suffered if immediate possession had not been allowed weighed in favor of

the injunction.

       Harm to nonmoving party

       Regec argues several sources of harm to him from the injunction: (1) he will be

subject to liability if a pipeline worker is hurt on his property; (2) there will be a loss of

timber during the construction; and (3) he will lose the ability to develop his property.

However, as noted above, the impact of the condemnation on his property’s value can be

addressed during the just compensation determination. Further, Regec does not explain

why he would be held legally liable for an injury during construction by Appellee. And

while he claims that the District Court’s decision has “stigmatized” him, he does not

describe how it has hurt his reputation. And even if we were to consider the harm to

Regec as weighing against the injunction, it would not counterbalance the likelihood of

success and irreparable harm factors which weigh strongly in favor of the injunction.

       Public Interest

       As noted by the District Court, the public interest factor weighed in favor of

granting the injunction because the pipeline will give the public access to the natural gas

carried by the pipeline. Regec argues that a “public need” satisfying the “public use” has
                                               7
not been pleaded to support the injunction. However, in its brief in support of its motion

for the injunction, Appellee clearly set forth the public need for the pipeline.

       Conclusion

       The District Court did not err legally or abuse its discretion in its weighing of the

relevant factors or in issuing the preliminary injunction. For the reasons above and those

set forth by the District Court, we will affirm the District Court’s order concerning the

preliminary injunction.




                                              8